


Exhibit 10.3


PATHMARK STORES, INC.
200 MILIK STREET
CARTERET, NEW JERSEY 07008

December 22, 2005

Mr. Frank Vitrano
2 Thatchwood Court
North Brunswick, NJ 08902

Award Agreement

Dear Mr. Vitrano:

          Pursuant to and subject to the terms and conditions set forth in this
award agreement (“Award Agreement”), Pathmark Stores, Inc. (the “Company”)
hereby grants you effective as of the date hereof (the “Grant Date”) an award of
restricted stock (“Award”) under its 2000 Employee Equity Plan (the “Plan”)
consisting of the number of restricted shares of Common Stock set forth below.
Terms not defined in this Award Agreement, but defined in the Amended and
Restated Employment Agreement dated November 20, 2002, as amended by the First
Amendment to said Amended and Restated Employment Agreement dated December 22,
2005 between you and the Company (the “Employment Agreement”), shall have the
meaning set forth in the Employment Agreement.

          1. Award. Your Award shall consist of 100,000 shares of Common Stock
(the “Award Shares”), which shall be subject to the forfeiture and transfer
restrictions set forth in this Award Agreement. Except as otherwise expressly
provided herein, you shall possess all incidents of ownership of the Award
Shares granted hereunder.

          2. Vesting. Subject to the other terms and conditions of the Award
Agreement and your continued employment with the Company on the applicable
vesting date, your Award Shares shall vest and the restrictions under the Award
shall lapse as to (a) 8,700 shares on the three-month anniversary of the Grant
Date, and (b) 91,300 shares in eleven equal quarterly installments of 8,300
shares commencing on the six-month anniversary of the Grant Date.

          3. Termination of Employment; Change in Control.

          (a) In the event that your employment with the Company is terminated
by reason of your Involuntary Termination, your Award shall be considered fully
vested and, to the extent previously unvested, the restrictions shall lapse in
full. Upon termination of your employment for any reason other than your
Involuntary Termination, the unvested portion of your Award shall be forfeited,
except that, in the event of your death or Disability, you shall vest pro rata
in the portion of the Award Shares that are scheduled to vest on the last day of
the vesting quarter in which your employment ends as a result of your death or
Disability.



          (b) In the event of a Change in Control, your Award shall become fully
vested immediately prior thereto.

          (c) In the event of a transaction described in clause (vii) of the
definition of Good Reason in that certain Employment Agreement dated August 23,
2005 by and between the Company and John Standley, filed as Exhibit 10.2 to the
Company’s Form 8-K filed with the Securities and Exchange Commission on August
25, 2005 (whether or not Yucaipa has a controlling interest within the meaning
of such clause), your Award shall become fully vested immediately prior to such
transaction.

          4. Compliance with Securities Laws.

          Notwithstanding anything to the contrary contained herein, the shares
of Common Stock issuable upon vesting of your Restricted Stock Unit may not be
issued unless such shares are then registered under the United States Securities
Act of 1933, as amended (the “Securities Act”) or, if such shares are not then
so registered, the Company has determined that such issuance would be exempt
from the registration requirements of the Securities Act. The issuance of such
shares must also comply with other applicable laws and regulations governing the
Restricted Stock Unit, and such shares may not be issued if the Company
determines that the issuance would not be in material compliance with such laws
and regulations.

          5. Transferability. Award Shares are not transferable by you prior to
the lapsing of restrictions on the applicable Award Shares otherwise than (i) to
or from a Permitted Transferee, (ii) to a designated beneficiary upon death or
(iii) by will or the laws of descent and distribution. No other assignment or
transfer of all or any part of the Award Shares, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise,
shall vest in the assignee or transferee any interest or right herein whatsoever
and no assignment or transfer of all or any part of the Award Shares to a
Permitted Transferee shall be given effect unless such Permitted Transferee
acknowledges in a writing satisfactory to the Company that the applicable Award
Shares remains subject to the provisions of this Award Agreement and the
Employment Agreement. For purposes of this Award Agreement, “Permitted
Transferee” shall mean (i) any member of your immediate family and (ii) any
living trust or other entity established by your or any Permitted Transferee for
estate planning purposes. By way of clarification, transfers of the Award Shares
shall be permitted from any Permitted Transferee to you or between Permitted
Transferees.

          6. Not a Service Contract. Your Award is not an employment or service
contract, and nothing therein shall be deemed to create in any way whatsoever
any obligation on your part to continue in the employ of the Company or one of
its subsidiaries, or of the Company or any of its subsidiaries to continue your
employment. In addition, nothing herein shall obligate you or the Company or any
of its subsidiaries, their respective shareholders, Boards of Directors,
officers or employees to continue any relationship that you might have as a
director, advisor or consultant for the Company or its subsidiaries.



          7. Withholding. You may satisfy any applicable tax withholding
obligation relating to the vesting of your Award by any of the following means
or by a combination of such means: (a) tendering a cash payment; (b) authorizing
the Company to sell shares subject to your Award, including by withholding a
sufficient amount of such shares otherwise receivable by you (but no more than
the minimum required withholding liability arising from the vesting of the Award
Shares and provided that the payment of the taxes by the Company will not result
in a breach of any contract to which it is a party); or (c) delivering to the
Company owned and unencumbered shares of Common Stock that, in the case of
shares acquired previously from the Company, you have owned for at least six
months prior to such delivery.

          8. Notices. Any notices in connection herewith shall be given in the
manner contemplated under the Employment Agreement.

          9. Employment Agreement. Your Award is subject to and conditional in
all respects on the effectiveness of the Employment Agreement and shall be void
ab initio and without force and effect in the event that any condition to such
effectiveness is not met. In the event of any conflict between the provisions of
this Award Agreement and those of the Employment Agreement, the provisions of
this Award Agreement shall control.

          10. Governing Law. The validity, interpretation, construction and
performance of this Award Agreement shall be governed by the laws of the State
of Delaware applicable to contracts entered into and performed in such state.

          11. Section 409A. Your Award is intended not to provide for a
“deferral of compensation” within the meaning of Section 409A, and this Award
Agreement shall be interpreted consistent with such intent. If any provision of
this Award Agreement causes your Award to be subject to the requirements of
Section 409A, or could otherwise cause you to be subject to tax or the interest
and penalties under Section 409A, such provision shall be modified to maintain,
to the maximum extent practicable, the original intent of the applicable
provision without violating the requirements of Section 409A and the Company
agrees to modify such provisions in such manner.



          Please indicate your acceptance of the foregoing by signing and dating
where indicated below.


Sincerely,

/s/ John T. Standley
John T. Standley
Chief Executive Officer

Acknowledged and Agreed as of this 22nd day of December, 2005.

/s/ Frank G. Vitrano
Frank G. Vitrano